DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 03/29/2021. Claims 1 through 20 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 2016/0020872 A1) in view of Aweya et al. (US 2010/0080248 A1).

For claim 1 Zhong teaches a code block stream receiving method implemented by a receiving device, wherein the code block stream receiving method comprises: 
receiving from a transport network, a code block stream that is in a first rate mode and that comprises a plurality of code blocks (see Fig. 3 and Fig. 4 “stream of data blocks (code block stream) in first format (mode)” and paragraph 91 “transmission mode of 10GE (10 Gigabit Ethernet) has clock rate of 312.5 MHZ whereas transmission mode of 40GB (40 Gigabit Ethernet) has clock rate of 625 MHZ”); 
determining a first target code block from an inter-packet gap (IPG) of the code block stream, wherein the first target code block comprises a second target code block of a data type or comprises a third target code block of a first termination type (see Fig. 3, Fig. 4, paragraphs 160-162 “a determined stream consists of Data block (D), termination block (T), start block (S), IPG (I) being in first mode have been modified and after delete operation the stream has become second mode and faster T and S field are deleted”, paragraph 87 “/D/, /S/, and /T/”, and paragraph 88 “IPG may be marked as an /I/(Idle)”, paragraph 127 “an Ethernet stream without preamble and start includes”); and 
modifying the first target code block to a first code block a first ordered set type (see Fig. 3, Fig. 4, and paragraphs 160-162 “a determined stream consists of Data block (D), termination block (T), start block (S) being in first mode have been modified and after delete operation the stream has become second mode and faster T and S field are deleted”), 
wherein the first code block is in a second rate mode (see Fig. 3, Fig. 4 “after alteration has become faster (second rate mode”).  
Zhong does not explicitly teach ordered set. However, Aweya teaches a Gigabit Ethernet code group (code block) ordered-set (see Aweya: paragraph 42) and also teaches Physical Coding Sub-layer (PCS) of the Physical Layer of Gigabit Ethernet may map Gigabit Medium-Independent Interface (GMII) signal into 10-bit code-groups (blocks) and vice-versa (see Aweya: paragraph 41).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Aweya in the Ethernet system of Zhong in order to convert Giga bit Ethernet into ordered sets to be flexible building block (see Aweya: paragraph 42).

           For claim 2 Zhong teaches the code block stream receiving method, wherein before determining the first target code block, the code block stream receiving method further comprises: 
determining a termination location of the inter-packet gap based on a second code block of a start type in the code block stream (see Zhong: Fig. 3 and Fig. 4); and 
determining a start location of the inter-packet gap based on a third code block of the first termination type in the code block stream (see Zhong: Fig. 3 and Fig. 4).  

           For claim 3 Zhong teaches the code block stream receiving method, further comprising determining the start location based on a fourth code block of the first termination type that is located after the second code block in a transmission sequence (see Zhong: Fig. 3 and Fig. 4).  

           For claim 4 Zhong in view of Aweya teaches the code block stream receiving method, further comprising modifying first information in a synchronization header field of the second target code block to synchronization header information corresponding to the first ordered set type or modifying second information in a code block type field of the third target code block to code block type information corresponding to the first ordered set type (see Zhong: Fig. 3 and Fig. 4 “modification of fields”, paragraphs 5-6 “synchronous header overhead reduction”, and Aweya: paragraph 42 “ordered set”- this is a design case modifying different fields).  

           For claim 6 Zhong teaches the code block stream receiving method, wherein the second rate mode is a 5 gigabits per second (Gbps} mode, a 10 Gbps mode or a 25 Gbps mode and wherein the first rate mode is a 40 Gbps mode, a 100 Gbps mode, a 200 Gbps mode, or a 400 Gbps mode (see Zhong: paragraph 7 “400 Gbps or 100Gbps”).  

           For claim 7 Zhong teaches the code block stream receiving method, wherein the first code block comprises a 64-bit/66-bit code block (see Zhong: paragraph 6 “64b/66b”).  

           For claim 9 Zhong in view of Aweya teaches a code block stream sending method implemented by a sending device, wherein the code block stream sending method comprises: 
modifying a first code block that is included in a second code block stream of code blocks and that is a first ordered set type to a data type or a termination type, wherein the second code block stream is in a second rate mode (as discussed in claim 1); 
determining a first code block stream in a first rate mode based on the second code block (as discussed in claim 1); and 
sending the first code block stream to a transport network (as discussed in claim 1).  

           For claim 10 Zhong teaches the code block stream sending method, wherein the first code block comprises a synchronization header field, wherein the synchronization header field comprises information, and wherein the code block stream sending method further comprises modifying the information to synchronization header information corresponding to the data (see Zhong: Fig. 3 and Fig. 4 “modification of fields”, paragraphs 5-6 “synchronous header overhead reduction”, and Aweya: paragraph 42 “ordered set”- this is a design case modifying different fields).  

           For claim 11 Zhong teaches the code block stream sending method, wherein the first code block comprises a code block type field, wherein the code block type field comprises information, and wherein the code block stream sending method further comprises modifying the information to code block type information corresponding to the termination type (see Zhong: Fig. 3 and Fig. 4 “modification of fields”, paragraphs 5-6 “synchronous header overhead reduction”, and Aweya: paragraph 42 “ordered set”- this is a design case modifying different fields).  

           For claim 13 Zhong teaches the code block stream sending method, wherein the second rate mode is a 5 gigabits per second (Gbps} mode, a 10 Gbps mode, or a 25 Gbps mode and wherein the first rate mode is  a 40 Gbps mode, a 100 Gbps mode, a 200 Gbps mode, or a 400 Gbps mode (see Zhong: paragraph 7 “400 Gbps or 100Gbps”).  

           For claim 14 Zhong teaches the code block stream sending method, wherein the first code block comprises a 64-bit/66-bit code block (see Zhong: paragraph 6 “64b/66b”).  
          
           For claim 16 Zhong in view of Aweya teaches a code block stream receiving apparatus comprising: 
a transceiver configured to receive, from a transport network, a code block stream that is in a first rate mode and that comprises a plurality of code blocks (see Aweya: Fig. 2 “transmitter and receiver”); and 
a processor coupled to the transceiver  (see Zhong: paragraph 158 “processor”) and configured to: 
determine a first target code block from an inter-packet gap of the code block stream, wherein the first target code block comprises a second target code block of a data type or a third target code block of a first termination type (as discussed in claim 1); and 
modify the first target code block to a first code block of a first ordered set type (as discussed in claim 1), 
wherein the first code block is in a second rate mode (as discussed in claim 1).  

           For claim 17 Zhong teaches the code block stream receiving apparatus, wherein the processor is configured to: 
determine a termination location of the inter-packet gap based on a second code block of a start type in the code block stream (see Zhong: Fig. 3 and Fig. 4); and 
determine a start location of the inter-packet gap based on a third code block of the first termination type in the code block stream (see Zhong: Fig. 3 and Fig. 4).  

           For claim 18 Zhong teaches the code block stream receiving apparatus, wherein the processor is configured to determine the start location based on a fourth code block of the first termination type that is located after the second code block in a transmission sequence (see Zhong: Fig. 3 and Fig. 4).  

           For claim 19 Zhong teaches the code block stream receiving apparatus, wherein the processor is configured to: 
modify first information in a synchronization header field of the second target code block to synchronization header information corresponding to the first ordered set type or modify second information in a code block type field of the third target code block to code block type information corresponding to the first ordered set type (see Zhong: Fig. 3 and Fig. 4 “modification of fields”, paragraphs 5-6 “synchronous header overhead reduction”, and Aweya: paragraph 42 “ordered set”- this is a design case modifying different fields).  

5.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 2016/0020872 A1) in view of Aweya et al. (US 2010/0080248 A1) further in view of Jiang et al. (US 2009/0190595 A1).

For claim 8 Zhong in view of Aweya does not explicitly teach the code block stream receiving method, wherein the first code block comprises a second code block, wherein the second code block comprises a code block type field with a value of 0x2d or 0x55.
0x2d code is assigned to the C0 C1 C2 C3/04D5D6D7 and 0x55 is assigned to 00D1D2D3/04D5D6D7 (see applicant Fig. 3). However, Jiang tease that these codes are well known in the art (see Jiang: Fig. 2 “prior art”, paragraph 69 “TABLE 1”, paragraph 107 “TABLE 3”).
Thus, it would have been obvious to a person of ordinary skill in the art  before the effective filing date of claimed invention to use the teachings of Jiang in the combined block code format of Aweya and Zhong in order to assign 0x2d code to the C0 C1 C2 C3/04D5D6D7  control block format and to assign 0x55 to 00D1D2D3/04D5D6D7 control block format (see Jiang: Fig. 2 “prior art”, paragraph 69 “TABLE 1”, paragraph 107 “TABLE 3”).

           For claim 15 Zhong in view of Aweya further in view of Jiang teaches  the code block stream sending method, wherein the first code block comprises a second code block, wherein the second code block comprises  a code block type field with a value of 0x2d or 0x55 ( as discussed in claim 8).

Allowable Subject Matter
6.	Claims 5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415